DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 2018/0364893 hereinafter Lin) in view of Seo (U.S. 2014/0365903 hereinafter Seo).
	As Claim 1, Lin teaches a communication device, comprising: 
a transceiver configured to communicate in a wireless communication network (Lin (¶0136 line 6, fig. 15 item 1505), transmission apparatus); 
an ambiguated application to be operated by one or more processors (Lin (¶0136 line 5, fig. 15 item 1501), wherein the ambiguated application comprises displaying a graphic user interface (GUI) including a functional object (Lin (¶0046 line 8-19, fig. 2(b)), plurality of applications are displayed on the user interface. The applications are displayed as icons); and 
the one or more processors coupled to the transceiver (Lin (¶0136 line 5-6, fig. 15), processor is coupled to the transmission apparatus), and configured to: 
wherein the functional object of the GUI is selected perform a first function of a first application whose functions are part of the ambiguated application (Lin (¶0046 line 8-19, fig. 2(b), ¶0137 line 6-8), plurality of applications are displayed on the user interface. The application are displayed as icons. Selecting icon causes the corresponding program to be executed); and 
the first function (Lin (¶0046 line 8-19, fig. 2(b), ¶0137 line 6-8), plurality of applications are displayed on the user interface. The application are displayed as icons. Selecting icon causes the corresponding program to be executed).
	Lin may not explicitly disclose while Seo teaches:
and the ambiguated application is in a first state (Seo (¶0020), first state is when the screen is unlocked),
wherein the functional object is selected (Seo (¶0033 line 3-10, fig. 4A, 4B), when starting point and ending point are selected. Pattern is compared to preset pattern. Device is unlocked when a match is determined) and the ambiguated application is in a second state (Seo (¶0020), second state is when the screen is locked), perform a second function of a second application whose functions are part of the ambiguated application (Seo (¶0025 line 9-17, fig. 2 item 230, 240), music icon acts as a starting point and book icon acts as an ending point.).  
	wherein the functional object has a same appearance when the ambiguated application is in the first state and the second state (Seo (¶0021 line 11-17, ¶0023 line 5-12, ¶0020), icon on the lock screen (first state) is the same as icon on the unlock screen (second state)),
	wherein the second application is different from the first application (Seo (¶0020), first application is a home screen application while the second application is a locked screen application), and wherein the second function is different from (Seo (¶0025 line 9-17, fig. 2 item 230, 240), music icon acts as a starting point and book icon acts as an ending point.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second mode module of Lin instead be a lock and unlock mode taught by Seo, with a reasonable expectation of success. The motivation would be to conveniently use “at least one icon included in the lock screen in a process of setting a starting point of an unlocking pattern” (Seo (¶0017)).
	

	As Claim 2, besides Claim 1, Lin in view of Seo teaches wherein the first application comprises a communication application (Seo (¶0020), first application is a home screen application while the second application is a locked screen application) and wherein the first function comprises a photo capture function, a video recording function, an audio recording function, a sending function, a receiving function, a muting audio function, or a push to talk voice communication control function (Lin (¶0046 line 8-19, fig. 2(b)), first function includes a “short message” program, “email” program …).  

	As Claim 3, besides Claim 1, Lin in view of Seo teaches wherein the ambiguated application is in the second state, the second application comprises a game application on the communication device (Seo (¶0020), first application is a home screen application while the second application is a locked screen application), and the second function represents a function of the game application (Seo (¶0021 line 11-17, ¶0023 line 5-12, ¶0020), icon on the lock screen (game mode) is the same as icon on the unlock screen (function of the game mode). Moving an icon, in locked mode, according to a pattern causes the unlocking of a locked mode. In locked mode, icon is used to unlock the screen. In unlocked mode, icon is used as functional object.).  

	As Claim 4, besides Claim 1, Lin in view of Seo teaches wherein the ambiguated application represents one or more images and the ambiguated application is in the second state, and the object represented by the functional object includes a portion of the one or more images (Seo (¶0021 line 11-17, ¶0023 line 5-12, ¶0020), icon on the lock screen (first state) is the same as icon on the unlock screen (second state)).  

	As Claim 5, besides Claim 1, Lin in view of Seo teaches wherein the functional object comprises a symbol, a shape, a color, an image, an area defined by a shape transparent or invisible to a human, an area visually bounded by a visible line with a transparent interior, or an area has no visible line boundary with a transient or semitransparent interior (Lin (¶0051 line 9-12), a payment icon is replaced by a camouflage icon. Icon has shape and image and label), and wherein the functional object is controlled by a touch or a gesture of a user (Lin (¶0055 line 2-6), functional object is controlled by touch/gesture).  

	As Claim 6, besides claim 1, Lin in view of Seo teaches wherein the GUI further comprises a first visible indicator to indicate that the ambiguated application is in the first state, and a second visible indicator to indicate that the ambiguated application is in the second state (Lin (¶0051 line 9-12), a payment icon (first state) is replaced by a camouflage icon (second state)).  

	As claim 7, besides Claim 6, Lin in view of Seo teaches wherein the first visible indicator and the second visible indicator differ in color hue, tone, brightness, or shape (Lin (¶0051 line 9-12), a payment icon is replaced by a camouflage icon).

	As Claim 8, besides Claim 6, Lin in view of Seo teaches wherein the first visible indicator comprises a background image of the GUI in a first color hue, a first tone, or a first brightness, and the second visible indicator includes the background image in a second color hue, a second tone, or a second brightness (Lin (¶0051 line 9-12), a payment icon is replaced by a camouflage icon).    

	As Claim 10, besides Claim 1, Lin in view of Seo teaches wherein the GUI is a first GUI for the ambiguated application, and the ambiguated application further includes a second GUI with substantially same functions as represented by the first GUI (Lin (¶0051 line 9-12), a payment icon (first state) is replaced by a camouflage icon (second state)), and wherein the second GUI is active when the ambiguated application is in a third state (Lin (¶0057 line 4-10, fig. 3(a) item 304), a dial interface is presented (third state) for user to input password).  

	As Claim 11, besides Claim 1, Lin in view of Seo teaches wherein the ambiguated application is in a third state, and the one or more processors are configured to setup a portion of the GUI or the functional object (Lin (¶0057 line 4-10, fig. 3(a) item 304), a dial interface is presented (third state) for user to input password).  

	As Claim 12, besides Claim 1, Lin in view of Seo teaches wherein the wireless communication network comprises the communication device and another communication device forming an ad hoc wireless network, a communication talk group, or a mobile push-to-talk (PTT) group (Lin (¶0046 line 8-19, fig. 2(b)), first function includes a “short message” program, “email” program. Email or short message could form a talk group).  

	As Claim 13, besides Claim 1, Lin in view of Seo teaches wherein the wireless communication network is a first wireless communication network, and the communication device is further configured to wirelessly communicate through a second wireless communication network (Lin (¶0046 line 8-19, fig. 2(b)), first function includes a “short message” program, “email” program. Email or short message could send information to a second wireless communication network).  

	As Claim 14, besides Claim 1, Lin in view of Seo teaches wherein the communication device comprises a smart phone, a laptop, a tablet, a desktop computer, a server, a personal assistant, a monitor, a wearable device, an Internet of Thing (IoT) device, a mobile station, a subscriber station, a remote terminal, a wireless terminal, or a user device (Lin (¶0147 line 4), a smart phone).  

	As Claim 15, Lin teaches a method for an ambiguated application operated on a device, comprising: 
selecting a functional object of a graphic user interface (GUI) of the ambiguated application to perform a first function of a first application comprising first function that is part of the ambiguated application, (Lin (¶0046 line 8-19, fig. 2(b), ¶0137 line 6-8), plurality of applications are displayed on the user interface. The application are displayed as icons. Selecting icon causes the corresponding program to be executed); 
the first function (Lin (¶0046 line 8-19, fig. 2(b), ¶0137 line 6-8), plurality of applications are displayed on the user interface. The application are displayed as icons. Selecting icon causes the corresponding program to be executed); 
setting up a portion of the GUI or the functional object, wherein the ambiguated application is in a third state (Lin (¶0057 line 4-10, fig. 3(a) item 304), a dial interface is presented (third state) for user to input password); and 
activating one or more switching objects of the GUI to switch the ambiguated application from a state selected from the first state, the second state, or the third state, to another state selected from the first state, the second state, or the third state (Lin (¶0051 line 9-12), a payment icon is replaced by a camouflage icon. Icon has shape and image and label).  
Lin may not explicitly disclose while Seo teaches:
wherein the ambiguated application is in a first state (Seo (¶0020), first state is when the screen is unlocked)
selecting the functional object to perform a second functionof a second application comprising a second function that is part of the ambiguated application (Seo (¶0033 line 3-10, fig. 4A, 4B), when starting point and ending point are selected. Pattern is compared to preset pattern. Device is unlocked when a match is determined), wherein the second application is different from the first application (Seo (¶0020), first application is a home screen application while the second application is a locked screen application), wherein the second function is different from (Seo (¶0025 line 9-17, fig. 2 item 230, 240), music icon acts as a starting point and book icon acts as an ending point.)
, wherein the ambiguated application is in a second state (Seo (¶0020), second state is when the screen is locked)

	wherein the functional object has a same appearance when the ambiguated application is in the first state and the second state (Seo (¶0021 line 11-17, ¶0023 line 5-12, ¶0020), icon on the lock screen (first state) is the same as icon on the unlock screen (second state). Moving an icon, in locked mode, according to a pattern causes the unlocking of a locked mode. In locked mode, icon is used to unlock the screen. In unlocked mode, icon is used as functional object.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second mode module of Lin instead be a lock and unlock mode taught by Seo, with a reasonable expectation of success. The motivation would be to conveniently use “at least one icon included in the lock screen in a process of setting a starting point of an unlocking pattern” (Seo (¶0017)).

	As Claim 16, Claim 16 is rejected for the same reason(s) as Claim 13.
	As Claim 17, Claim 17 is rejected for the same reason(s) as Claim 3.

	As Claim 18, besides claim 17, Lin in view of Seo teaches wherein the ambiguated application has a first GUI when the ambiguated application performs as the communication application, wherein the ambiguated application has a second GUI when the ambiguated application performs as a game application (Seo (¶0021 line 11-17, ¶0023 line 5-12, ¶0020), icon on the lock screen (game state) is the same as icon on the unlock screen (function of the game state). Moving an icon, in locked mode, according to a pattern causes the unlocking of a locked mode. In locked mode, icon is used to unlock the screen. In unlocked mode, icon is used as functional object.), and wherein the first GUI, the second GUI, and the GUI of the ambiguated application share at least the functional object in common (Seo (¶0021 line 11-17, ¶0023 line 5-12, ¶0020), icon on the lock screen (game state) is the same as icon on the unlock screen (function of the game state). Moving an icon, in locked mode, according to a pattern causes the unlocking of a locked mode. In locked mode, icon is used to unlock the screen. In unlocked mode, icon is used as functional object.).  

	As Claim 19, besides Claim 15, Lin in view of Seo teaches wherein the function object includes a symbol, a shape, a color, an image, an area defined by a shape transparent or invisible to a human, an area visually bounded by a visible line with a transparent interior, or an area has no visible line boundary with a transient or semitransparent interior (Lin (¶0051 line 9-12), a payment icon is replaced by a camouflage icon. Icon has shape and image and label), and wherein the function object is controlled by a touch or a gesture of a user (Lin (¶0055 line 2-6), functional object is controlled by touch/gesture); and 
wherein the first function comprises a photo capture function, a video recording function, an audio recording function, a sending function, a muting audio function, or a push to talk voice communication control function (Lin (¶0046 line 8-19, fig. 2(b)), first function includes a “short message” program, “email” program …).  

	As Claim 20, Lin teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor of a device, cause the processor to perform operations for an ambiguated application operated on the device, the operations comprising: 
determining that the ambiguated application is to be operated in a covert communication state controlled by a first graphic user interface (GUI) of a covert communication application  or an explicit communication state controlled by a second GUI of an explicit communication application (Lin (¶0051 line 9-13), icon is switch between regular icon and camouflage icon. The icon functionality depends on the icon state); 
operating the ambiguated application in the covert communication state controlled by the first GUI, wherein a functional object of the first GUI represents a communication function of covert communication application that is part of the ambiguated application (Lin (¶0046 line 8-19, fig. 2(b), ¶0137 line 6-8), plurality of applications are displayed on the user interface. The application are displayed as icons. Selecting icon causes the corresponding program to be executed. Lin (¶0046 line 8-19, fig. 2(b)), first function includes a “short message” program, “email” program …); 
Lin may not explicitly disclose while Seo teaches:
switching the ambiguated application from the covert communication state to a game state to perform as a game (Seo (¶0020), first application is a home screen application while the second application (a game puzzle to unlock a screen) is a locked screen application); and Atty. Dkt. No. 2844.0480000- 30 – 
operating the ambiguated application in the game state controlled by the first GUI, wherein the functional object of the first GUI represents a function for the game (Seo (¶0033 line 3-10, fig. 4A, 4B), when starting point and ending point are selected. Pattern is compared to preset pattern. Device is unlocked when a match is determined)
	wherein the functional object has a same appearance when the ambiguated application is in the covert communication state and the game state (Seo (¶0021 line 11-17, ¶0023 line 5-12, ¶0020), icon on the lock screen (game mode) is the same as icon on the unlock screen. Moving an icon, in locked mode, according to a pattern causes the unlocking of a locked mode. In locked mode, icon is used to unlock the screen. In unlocked mode, icon is used as functional object.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second mode module of Lin instead be a lock and unlock mode taught by Seo, with a reasonable expectation of success. The motivation would be to conveniently use “at least one icon included in the lock screen in a process of setting a starting point of an unlocking pattern” (Seo (¶0017)).
	
	As Claim 21, besides Claim 1, Lin in view of Seo teaches wherein the ambiguated application is managed by an operation system of the communication device (Seo (¶0019 line 5), mobile phone), wherein the communication device further comprises a memory coupled to the one or more processor (Seo (¶0019 line 5), mobile phone), wherein the memory comprises one allocated memory space for the ambiguated application including the first application and the second application (Seo (¶0021 line 11-17, ¶0023 line 5-12, ¶0020), icons on the lock screen (game mode) are the same as icons on the unlock screen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Seo in further view of Hemaraj et al. (U.S. 2017/008311 hereinafter Hemaraj).
As Claim 9, besides Claim 1, Lin in view of Seo may not explicitly disclose while Hemaraj teaches wherein the GUI further comprises one or more switching objects to switch the ambiguated application from the first state to the second state, or from the second state to the first state (Hemaraj (¶0026 line 17-27, fig. 1A), user gesture is inputted to a designated screen area), and wherein to switch the ambiguated application, the one or more switching objects are activated by one or more control actions including taps, clicks, swipes, or gestures, or by a placement of a predetermined pattern formed by the one or more switching objects (Hemaraj (¶0026 line 17-27, fig. 1A, ¶00271-7, fig. 1B), user gesture is inputted to a designated screen area. The icon is unlocked (redisplayed) at the screen area).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a camouflage icon of Lin in view of Seo instead be a hidden icon taught by Hemaraj, with a reasonable expectation of success. The motivation would be to allow user to “keep their children from accessing certain native applications (e.g., violent video games)” (Hemaraj (¶0024 line 4-8)).
Response to Amendment
Rejection under 35 U.S.C. §§102-103:
	As independent Claims 1, 15 and 20, Lin and Seo does not disclose “second application … different from … first application” (second paragraph and third paragraph of page 9 in the remarks).

    PNG
    media_image1.png
    171
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    621
    media_image2.png
    Greyscale

	Applicant’s arguments are moot because Seo teaches the limitation(s). Seo teaches first application (unlocked screen application) and second application (locked screen application). Seo also teaches first function (normal icon function) and second function (start point and end point during locked screen application). 
	New Claim 21 is addresses above.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Long et al. (U.S. 2022/0137800) teaches the reassignment of virtual button in game environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143